United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                         March 22, 2011

                                             Before

                               RICHARD D. CUDAHY, Chief Judge

                               ILANA DIAMOND ROVNER, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

No. 10‐1405

ERIC FLYNN GROSS,                                 Appeal from the United States District Court
            Plaintiff‐Appellant,                  for the Eastern District of Wisconsin.

        v.                                        No. 07‐CV‐982

PPG INDUSTRIES, INC.,                             J.P. Stadtmueller, Judge
      Defendant‐Appellee.

                                           O R D E R

        The Court’s opinion of March 7, 2011, is hereby amended as follows:

At the end of line 4 on page 9, the following footnote shall be inserted as footnote 3 to the
opinion:

“3 This definitional language was amended after we heard oral argument in this case. 
Section 701(a) of the Veteran’s Benefits Act of 2010, P.L. 111‐275 (Oct. 13, 2010), struck the
words “other than” from section 4303(2) and replaced them with the word “including,”
thereby clarifying that USERRA does prohibit wage discrimination against members of the
armed services.  124 Stat. 2864, 2887.”